
	

115 S2611 IS: To amend the Food Security Act of 1985 to repeal the environmental quality incentives program.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2611
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to repeal the environmental quality incentives program.
	
	
		1.Repeal of environmental quality incentives program
 (a)In generalChapter 4 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) is repealed.
			(b)Conforming amendments
 (1)Section 1211(a)(3) of the Food Security Act of 1985 (16 U.S.C. 3811(a)(3)) is amended— (A)by striking subparagraph (A);
 (B)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; and (C)in subparagraph (A) (as so redesignated), by striking any other provision of.
 (2)Section 1221(b)(3) of the Food Security Act of 1985 (16 U.S.C. 3821(b)(3)) is amended— (A)by striking subparagraph (A);
 (B)by redesignating subparagraphs (B) through (D) as subparagraphs (A) through (C), respectively; and (C)in subparagraph (A) (as so redesignated), by striking any other provision of.
 (3)Section 1235(f)(1)(D) of the Food Security Act of 1985 (16 U.S.C. 3835(f)(1)(D)) is amended by striking or the environmental quality incentives program.
 (4)Section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended— (A)in subsection (a)—
 (i)in the matter preceding paragraph (1), by striking (and fiscal year 2019 in the case of the program specified in paragraph (5)); and (ii)by striking paragraph (5);
 (B)in subsection (b), by striking (and fiscal year 2019 in the case of the program specified in subsection (a)(5)); (C)in subsection (h)—
 (i)in paragraph (1), in the matter preceding subparagraph (A)— (I)by striking funds and inserting acres; and
 (II)by striking to carry out the environmental quality incentives program and the acres made available for each of such fiscal years;
 (ii)by striking paragraph (2); and (iii)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
 (D)in subsection (i)— (i)by striking paragraph (2); and
 (ii)by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively. (5)Section 1244 of the Food Security Act of 1985 (16 U.S.C. 3844) is amended—
 (A)in subsection (c)— (i)in paragraph (1)(B), by adding and at the end;
 (ii)in paragraph (2), by striking ; and and inserting a period; and (iii)by striking paragraph (3); and
 (B)in subsection (l), by striking D and the environmental quality incentives program under chapter 4 of subtitle. (6)Section 1271A(1) of the Food Security Act of 1985 (16 U.S.C. 3871a(1)) is amended—
 (A)by striking subparagraph (B); and (B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively.
 (7)Section 344(f)(8) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1344(f)(8)) is amended in the proviso of the first sentence by striking Act, the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985, and inserting Act.
 (8)Section 377 of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1377) is amended in the first proviso by striking Act or the environmental quality incentives program established under chapter 4 of subtitle D of title XII of the Food Security Act of 1985): and inserting Act):.
 (9)The last proviso of the matter under the heading conservation reserve program under the heading Soil Bank Programs of title I of the Department of Agriculture and Farm Credit Administration Appropriation Act, 1959 (7 U.S.C. 1831a), is amended by striking (1) payments and all that follows through or (2).
 (10)Section 8(b) of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)) is amended by striking paragraph (1).
 (11)Section 1271(c)(3)(C) of the Food, Agriculture, Conservation, and Trade Act of 1990 (16 U.S.C. 2106a(c)(3)(C)) is amended—
 (A)by striking section, the and inserting section and the; and (B)by striking (16 U.S.C. 2101 et seq.) and all that follows through or other and inserting (16 U.S.C. 2101 et seq.) or any other applicable.
 (12)Section 304 of the Lake Champlain Special Designation Act of 1990 (33 U.S.C. 1270 note; Public Law 101–596) is amended—
 (A)by striking subsection (a); (B)by redesignating subsections (b) through (d) as subsections (a) through (c), respectively; and
 (C)in subsection (c) (as so redesignated)— (i)by striking (1) There in paragraph (1) and all that follows through (2) There in paragraph (2) and inserting There; and
 (ii)by striking (b) and (c) and inserting (a) and (b). (13)Section 202 of the Colorado River Basin Salinity Control Act (43 U.S.C. 1592) is amended by striking subsection (c).
				
